Citation Nr: 1516791	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a neurological disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from January 1980 to July 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in administering a spinal epidural in July 1990.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a neurological disability have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

§ 1151 Claims

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a neurological disability diagnosed as neurological dysesthesias and described as "shocks in my head." 

The Veteran asserts that his condition is the result of an improperly administered spinal epidural the Veteran received in July 1990 at the VA Medical Center in Dayton, Ohio prior to a right knee arthroscopy.  He claims that during the procedure, the health care provider administering the injection hit a nerve and his left leg involuntarily kicked.  The Veteran has alleged that as a result of this procedure, he developed low back pain, headaches, and nerve damage.  The Veteran has previously filed a claim for compensation under 38 U.S.C.A. § 1151 for headaches and a back disability, which was finally denied in April 1995.  In January 2010, the Veteran submitted his current claim.

Under 38 U.S.C.A. § 1151 (West 2014), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2014).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The medical evidence of record is extensive, but in pertinent part, the record reflects that on July 25, 1990, the Veteran underwent a right knee arthroscopic surgery at the VA Medical Center in Dayton, Ohio.  Prior to the procedure, the Veteran's informed consent was obtained for both the surgery and the use of anesthesia.  The Veteran was administered a spinal epidural.  The surgical report does not reflect any complications during the surgery and post-operative hospital notes indicate that the Veteran reported feeling well following his surgery and at his request was discharged the day of surgery in good condition.  

Approximately two years later, the Veteran began complaining of low back pain and headaches, which he alleged were related to the July 1990 spinal epidural.  It does not appear that he reported any neurological symptoms associated with the July 1990 procedure until 2009, almost two decades later, when he complained of intermittent electrical sensations in the head since his surgery, which were diagnosed as neurological dysesthesias.

In October 2010, this matter was referred for a VA medical opinion.  Following a review of the Veteran's claims folder, a VA neurologist, Dr. L.W., concluded that the Veteran's claim that his reported neurological symptoms are due to a spinal epidural is not medically credible.  She opined that the Veteran's reported symptoms are not due to not due to carelessness, negligence, lack of proper skill, or similar error of judgment on the part of the physician administering the July 1990 spinal epidural or to an event not reasonably foreseeable.

First, the examiner noted that the contemporaneous medical records do not support a finding of negligence on the part of VA.  The surgical report and post-operative treatment notes do not document any complications from either the July 1990 surgery or the anesthesia.  Rather, they indicate that the Veteran was doing well following surgery and requested a discharge the same day as the surgery.  He did not report any headaches or dysesthesias.  This evidence, taken as a whole, weighs against the Veteran's current allegations that the epidural was improperly administered and that he developed a long term disability as a result of the procedure.  

Secondly, the examiner explained that there is no medical basis for associating the Veteran's current neurological complaints with a spinal epidural twenty years ago.  "Epidural spinal anesthesia involves putting a small amount of an anesthetic agent into the epidural space in the lumbosacral region and perfusing the nerve roots that innervate the legs.  There is nothing that anatomically links these nerve roots to the head and the cerebrospinal fluid area is not accessed."  Furthermore, Dr. L.W. concluded that the delayed onset of Veteran's reported neurological symptoms for almost twenty years after the spinal epidural was administered is simply not probable.  While she noted that the Veteran now claims that he has continuously experienced dysesthesias since July 1990, the contemporaneous medical record is negative for any complaints of or treatment for a neurological condition until 2009.  Her assessment was that the Veteran was simply seeking compensation and that when his previous § 1151 claims failed, he created another one.

The Board acknowledges that the Veteran is deeply offended by the conclusions of the VA examiner detailed above and has requested a second medical opinion.  However, beyond expressing his umbrage and repeating his unsubstantiated lay medical opinion that his reported neurological dysesthesias are related to his July 1990 epidural, the Veteran has not articulated any legal basis for concluding that the October 2010 VA examiner's report is inadequate.

Although the Board admits that it has rarely seen a VA medical opinion so bluntly conclude that a veteran is malingering, Dr. L.W.'s assessment of the Veteran's credibility cannot be said to be inconsistent with the evidence, as will be discussed in greater detail below.  More importantly, her assessment of the Veteran's credibility, or lack thereof, was not the only or even main basis for concluding that the Veteran's paresthesias are unrelated to his July 1990 epidural.  Her conclusions were based on a review of the contemporaneous medical records, which show no complications associated with the July 1990 epidural or arthroscopy, as well as the finding that there is simply no anatomical basis for finding an association between the Veteran's epidural and his neurological symptoms many years later. 

Importantly, the Veteran has not submitted any medical evidence that contradicts the finding of the VA examiner discussed above or supports a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  A review of the available medical records reflects that the Veteran was informed of the risks associated with an epidural and provided his informed consent to the procedure.   

The Board has carefully considered the Veteran's lay statements that he has suffered from dysesthesias for more than twenty years since his July 1990 epidural.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  However, the surgical report of the Veteran's July 1990 arthroscopy and post-operative treatment records reflect that there were no complications with the surgery and that the Veteran was feeling well enough following the surgery to seek discharge the same day.  The Board finds that this objective medical evidence has greater probative value than the Veteran's subjective complaints, particularly those made almost two decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

With respect to the Veteran's statements regarding continuous dysesthesias since July 1990, in determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 

In this regard, any assertions of long-term paresthesias were not presented until decades after the procedure that allegedly caused the Veteran's nerve damage and more than a decade after he filed his original § 1151 claim for headaches and low back pain.  As such, there is reason to question the credibility of any lay information provided by the Veteran to the effect that the onset of his "shocks" to his head was in July 1990 and that his symptoms have been chronic and continuous since that time.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Further, with regard to the decades-long evidentiary gap between the July 1990 epidural and the earliest post-surgical reports of dysesthesias of record, the lack of any evidence of contemporaneous continuing complaints, symptoms, or findings for many years between the original procedure and the first evidence of symptoms is itself evidence which tends to show that the Veteran's paresthesias have not been chronic and continuous since July 1990.  Therefore, the credible evidence weighs against a finding of a continuity of symptoms since that time.  

Although the Veteran himself believes that VA was negligent in administering his spinal epidural in July 1990, which allegedly caused his current neurological complaints, he has not demonstrated that he has any knowledge or training that would allow him to determine whether his treatment was negligent or that it caused his current symptoms.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer opinions as to § 1151 claims rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's current neurological dysesthesias were caused or worsened as a result of negligent treatment by VA is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to no probative weight.  However, to the extent it could be viewed as competent evidence, it is outweighed by the opinions of competent medical professionals. 

The Board appreciates the Veteran's honorable service and is sympathetic to his issues.  However, for all the above reasons, entitlement to compensation under 38 C.F.R. § 1151 for a neurological disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in January and March 2010 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA opinion, which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed condition.  It is described in detail above and is both adequate and probative.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a neurological disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


